  Case: 1:16-cv-05486 Document #: 421 Filed: 12/11/20 Page 1 of 4 PageID #:18728




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


VIAMEDIA, INC.,
        Plaintiff,                                    No. 16 C 5486
v.
                                                      Honorable Charles R. Norgle, Sr.
COMCAST CORPORATION and
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,
        Defendants.


      PLAINTIFF’S MOTION FOR LEAVE TO SEEK RECONSIDERATION OF
          THE COURT’S MINUTE ORDER DATED DECEMBER 11, 2020
__________________________________________________________________________

       On December 8, 2020, defendants in this case (“Comcast”) filed a document styled a

“Status Report and Motion to Extend Deadlines,” which requested a seven-month extension of

all case deadlines. ECF No. 419. It could have been mistaken for a joint status report and

motion. Comcast purported to describe Viamedia’s “counterproposal” to its extension request,

see id. at 3-4, 10, but the filing was Comcast’s alone, not a joint submission summarizing both

sides’ positions. Accordingly, Viamedia has been preparing a response to Comcast’s motion

because Viamedia strongly opposes the relief Comcast sought. Namely, Viamedia opposes

Comcast’s request for a seven-month extension of the fact discovery period because it (1) is not

supported by the requisite “good cause,” Fed. R. Civ. P. 16(b)(4), (2) is motivated by a desire to

prolong this case and leverage Comcast’s vast resources to overwhelm its weakened competitor

with unnecessary and burdensome discovery, (3) relies heavily on Supreme Court proceedings

that have nothing to do with fact discovery, (4) relies on the COVID-19 pandemic that, though a

public-health crisis, has had no material impact on the progress of discovery, and
  Case: 1:16-cv-05486 Document #: 421 Filed: 12/11/20 Page 2 of 4 PageID #:18729




(5) mischaracterizes Viamedia’s discovery efforts while omitting Comcast’s failures diligently to

pursue the non-party discovery it says it now needs more time to complete.

       Accordingly, notwithstanding the Court’s minute order entered earlier today granting

Comcast’s motion prior to receiving any response from Viamedia, ECF No. 420, Viamedia

respectfully requests an opportunity to submit a response to Comcast’s motion and asks the

Court to reconsider its minute order in light of that response. See Fed. R. Civ. P. 54(b)

(interlocutory orders “may be revised at any time before the entry of judgment adjudicating all

claims and all the parties’ rights and liabilities”); Dahlstrom v. Sun-Times Media, LLC, 346 F.

Supp. 3d 1162, 1173 (N.D. Ill. 2018) (granting motion to reconsider under Rule 54(b)).

Viamedia respectfully submits that its lack of an opportunity to be heard is a proper basis for

reconsideration. See, e.g., In re Sw. Airlines Voucher Litig., 2014 WL 2809016, at *5 (N.D. Ill.

June 20, 2014) (reconsideration granted because “the Court likely should have given plaintiffs an

opportunity to respond . . . before making a final ruling”); see also Digital Equip. Corp. v. Uniq

Digital Techs., Inc., 1995 WL 12297, at *1 (N.D. Ill. Jan. 11, 1995) (“[I]nterlocutory orders may

be reconsidered by a district court when to do so is consonant with justice.”).

       If the Court permits Viamedia to submit a response to Comcast’s motion, Viamedia

requests until December 18, 2020 (10 days after Comcast’s motion) to do so. Such a schedule

would be consistent with prior briefing schedules in this case. See, e.g., ECF No. 403.




                                                -2-
 Case: 1:16-cv-05486 Document #: 421 Filed: 12/11/20 Page 3 of 4 PageID #:18730




Dated: December 11, 2020                Respectfully submitted,

                                        /s/ Richard J. Prendergast
                                        James M. Webster, III (pro hac vice)
                                        Aaron M. Panner (pro hac vice)
                                        Kenneth M. Fetterman (pro hac vice)
                                        Derek T. Ho (pro hac vice)
                                        KELLOGG, HANSEN, TODD, FIGEL
                                          & FREDERICK, P.L.L.C.
                                        1615 M Street, N.W., Suite 400
                                        Washington, D.C. 20036
                                        (202) 326-7900
                                        jwebster@kellogghansen.com
                                        apanner@kellogghansen.com
                                        kfetterman@kellogghansen.com
                                        dho@kellogghansen.com


                                        Richard J. Prendergast
                                        Michael T. Layden
                                        Collin M. Bruck
                                        RICHARD J. PRENDERGAST, LTD.
                                        111 W. Washington Street, Suite 1100
                                        Chicago, Illinois 60602
                                        (312) 641-0881
                                        rprendergast@rjpltd.com
                                        mlayden@rjpltd.com
                                        cbruck@rjpltd.com

                                        Counsel for Plaintiff Viamedia, Inc.




                                      -3-
  Case: 1:16-cv-05486 Document #: 421 Filed: 12/11/20 Page 4 of 4 PageID #:18731




                                CERTIFICATE OF SERVICE

       I, Richard J. Prendergast, an attorney of record in the above-captioned case, hereby

certify that on December 11, 2020, I caused to be served a true and correct copy of Plaintiff’s

Motion for Leave to Seek Reconsideration of the Court’s Minute Order Dated December 11,

2020, upon the following counsel via electronic means:

       Ross Benjamin Bricker
       Jenner & Block LLP
       353 N. Clark Street
       Chicago, IL 60654
       (312) 222-9350
       rbricker@jenner.com

       Arthur Burke
       David B. Toscano
       Davis, Polk & Wardwell
       450 Lexington Street
       New York, NY 10017
       (212) 450-4000
       arthur.burke@dpw.com
       david.toscano@davispolk.com

                                                             /s/ Richard J. Prendergast
